PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, 22314




In re Application of Ruo Fang Zhang et al.
Application No.: 16/367,299
Filed: 28 Mar 2019
Attorney Docket No.: 521229US
For:  NOVEL 3D NAND MEMORY DEVICE AND METHOD OF FORMING THE SAME
::::::::


DECISION ON PETITION
    37 CFR 1.181





This is a decision on the petition filed under 37 CFR § 1.181(a), filed on August 27, 2021, requesting consideration of documents (AA) - (AC), (AO), (AP), and (AW) listed in the Information Disclosure Statement filed August 16, 2021. No petition fee is required.

The petition is DISMISSED AS MOOT.

A review of the application prosecution history reveals the examiner considered the Information Disclosure Statement filed August 16, 2021, including documents (AA) - (AC), (AO), (AP), and (AW), on a PTO-1449 form which was mailed on September 9, 2021.

Therefore, the petition is dismissed as moot, as the relief requested has already been provided.

Any questions regarding this decision should be directed to Matthew Landau, Supervisory Patent
Examiner, at 571-272-1731.

/JOSEPH THOMAS/
_______________________
Joseph Thomas, TC Director
Technology Center 2800
Semiconductors/Memory



JT:ml:dr